NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 07 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAEL ALAKOZAI and STEVEN                      No. 12-55553
PITTS, individually and on behalf of all
others similarly situated,                       D.C. No. 2:11-cv-09178-SJO-JEM


              Plaintiffs - Appellees,            MEMORANDUM*
  v.


CHASE INVESTMENT SERVICES
CORP.,
         Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted February 5, 2014**
                              Pasadena, California

Before: KLEINFELD, SILVERMAN, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chase Investment Services Corporation appeals the district court’s denial of

its motion to compel arbitration of plaintiffs’ class action claims. We have

jurisdiction pursuant to 9 U.S.C. § 16 and affirm.

      The district court did not err by denying Chase’s motion to compel

arbitration. The Federal Arbitration Act ensures that private arbitration agreements

“are enforced according to their terms.” Momot v. Mastro, 652 F.3d 982, 986 (9th

Cir. 2011) (quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662,

682 (2010). We apply contractual interpretation rules, and the intention of the

parties controls. Id. The plain language of the arbitration agreement incorporates

Financial Industry Regulatory Authority (FINRA) Rules and requires arbitration of

individual claims, but excludes class claims from arbitration. The agreement

contains no waiver of plaintiffs’ rights to bring class action claims against Chase.

It merely provides that class claims cannot be arbitrated by FINRA. Because the

district court has not yet addressed class certification in this case, FINRA Rule

13204(d) precludes enforcement of the arbitration agreement at this time.

      AFFIRMED.




                                          2